TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 28, 2018



                                       NO. 03-17-00788-CR


                                    Trevor Carl Edic, Appellant

                                                 v.

                                    The State of Texas, Appellee




     APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment of conviction for aggravated assault with

a deadly weapon to reflect that the “Findings on Deadly Weapon” are “YES, A FIREARM.”.

The judgment, as modified, is affirmed. Because appellant is indigent and unable to pay costs,

no adjudication of costs is made.